459 U.S. 1313
103 S. Ct. 665
74 L. Ed. 2d 592
Dale BONURA, et al., Applicantsv.CBS, INC., et al.No. A-622.
Jan. 16, 1983.

Justice WHITE, in-chambers.
There is no doubt that as Circuit Justice I have the power to set aside the stay issued by the Court of Appeals in this case. Only the weightiest considerations, however, would warrant such action by a Circuit Justice.   New York v. Kleppe, 429 U.S. 1307, 1310, 97 S. Ct. 4, 5, 50 L. Ed. 2d 38 (MARSHALL, J., in chambers); O'Rourke v. Levine, 80 S. Ct. 623, 624, 4 L. Ed. 2d 615, 616 (Harlan, J., in chambers).


1
I have examined the transcript of the hearing held by the District Judge at 8:30 p.m. on January 15, 1983 in New Orleans, the order issued after the hearing forbidding the broadcast by CBS in the Dallas area of a particular segment of a designated program, the order issued by a divided panel of the Court of Appeals staying the District Court's order, and the application to me to vacate the stay of the Court of Appeals.  I am not myself convinced that the Court of Appeals was in error in issuing the stay;  and I do not think that if the application were before the full court, five Justices would vote to vacate the stay. Accordingly, I deny the application to vacate the stay.